

115 HR 5632 IH: End Employer Collusion Act
U.S. House of Representatives
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5632IN THE HOUSE OF REPRESENTATIVESApril 26, 2018Mr. Ellison (for himself, Mr. Nadler, Mr. Cicilline, and Mr. Crowley) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Energy and Commerce, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit agreements between employers that directly restrict the current or future employment of
			 any employee.
	
 1.Short titleThis Act may be cited as the End Employer Collusion Act. 2.Unfair methods on competition relating to restrictive employment agreements (a)DefinitionsIn this section:
 (1)EmployerThe term employer has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203).
 (2)Restrictive employment agreementthe term restrictive employment agreement means any agreement that— (A)is between 2 or more employers, including through a franchise agreement or a contractor-subcontractor agreement; and
 (B)prohibits or restricts 1 employer from soliciting or hiring another employer’s employees or former employees.
 (b)Conduct prohibitedIt shall be unlawful for any entity to— (1)enter into a restrictive employment agreement; or
 (2)enforce or threaten to enforce a restrictive employment agreement. (c)Enforcement (1)Private right of action (A)In generalAny person who fails to comply with subsection (b) shall be liable to any individual in an amount equal to the sum—
 (i)of any actual damages sustained by the individual as a result of the failure; (ii)such amount of punitive damages as the court may allow; and
 (iii)in the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorney’s fees as determined by the court.
 (B)VenueAny person may bring a civil action under subparagraph (A) in any appropriate district court of the United States.
					(2)Federal trade commission
 (A)In generalThe Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section.
 (B)Privileges and immunitiesAny person who violates subsection (b) shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
					